,\
 Ao 2458 (Rev 02/18)           Judgment ma Cnmmal C'..a&e
                               Sheet 1



                                                 UNITED STATES DISTRICT COURT
                                              Eastern District of Pennsylvania
                                                               )
                     UNITED STATES OF AMERICA                  )    JUDGMENT IN A CRIMINAL CASE
                                v.                             )
                                                               )
                                                               )    Case Number:   DPAE2:16CR000403-002
                          TA"lAYA MARTIN                       )    USM Number:    75879-066
                                                                                    )
                                                                                    )     Geor~ewman, ~·         _____________ _
                                                                                    )     Defendant's Attorney
 THE DEFENDANT:
 X          pleaded guilty to count(s)      _lssss,2ssss,3ssss,4ssss,7sss~&   8%ss_

 D          pleaded nolo contendere to count(s)
            which was accepted bv the court.
 D          was found guilty on count(s)
            after a plea of not guiltv.
                                                                            --F-JL-E-9--- -- -
 The defendant is adjudicated guilty of these offenses:                         NOV 2O 2018
                                                                KATE BARKMAN, Clerk
 Title & Section               Nature of Offense             By                  Dep. Clerk                       Offense Ended            Count
 18:2113(a)                    Bank robbery.                                                                      1/9/2017                 lssss
 18:1951(a)                    Conspiracy to commit robbery which interferes with interstate commerce             119/2017                2ssss
 18:1951(a)                    Robbery which interferes with interstate commerce.                                 1/9/2017                3ssss
 18:924(c)(l)(A)(ii) & 2       Using and carrying a firearm during a crime of violence.                           1/9/2017                4ssss
 18:1512(b)(2) & 2             Tampering with a witness or victim.                                                1/9/2017                7ssss
 18:1512(b)(2) & 2             Tampermg with a witness or victim.                                                 1/9/2017                8ssss
        The defendant is sentenced as provided in pages 2 through             7         of this judgment.         The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.

 0          The defendant has been found not guilty on count(s)
 D          Count(s) ______________ D is                                    0   are dismissed on the motion of the United States.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
 residence, or mailmg address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
 pay restitution, the defendant must notify the court and United States attorney of matenal changes in economic circumstances.

                                                                                  Novembe..!:_19,201§___ _ _            _   _______ _
u \z4us ~a...J
                                                                                  Inwof    ~·oooofl7             ~~
     T. "lit:\\...~~', ~\JliiiA
     ~· N~,G'.,,.
      U·~-~o~\
      \l. t.>. Qo.~~...    t
                                                                       [,
                                                                          /l_    S.~•Wre of fod~
                                                                                                       ---- --------
      \,)   . ;..   ~~'-~~
       ~L.v
                                                                                  _Hon. Eduardo i_:. Robreno, U-=-S. District J~- _ _ _ _ _
       ~~\                                                                        Name and Title of Judge


                                                                                  Date si_gned:
                                                                                                       ,,j 1q/1l>
AO 2458 (Rev 02/18)   Judgment m Cnmmal Case
                      Sheet 2 - lrnpnsonment
                                                                                                   Judgment   Page        2   of     7
 DEFENDANT:                 TA"\IAYA MARTIN
 CASE NUMBER:               DP AE2: 16CR000403-002


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

            138 MONTHS. This term consists of 54 months on each of counts lssss,2ssss,3ssss,7ssss & 8ssss, all to run concurrently to
 each other. And a term of 84 months on count 4ssss to run consecutively to the terms imposed on counts lssss,2ssss,3ssss,7ssss & 8ssss,
 for a total sentence of 138 months of impri<>onment.


      X   The court makes the following recommendations to the Bureau of Prisons:
          It is recommended that the Defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
          It is recommended that the Defendant be given credit the time-served in State custody between September 10, 2016 and October
          21, 2016 on the same charges m the present matter. The Defendant shall be afforded the opportunity to participate in vocational
          training programs while incarcerated. It is recommended the Defendant be designated to a facility in the Philadelphia, PA area.

      X The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D   at                                 D   a.m.     D   p.m.     on

          D   as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institutmn designated by the Bureau of Pri<>ons:

          D   before 2 p.m. on
          D   as notified by the United States Marshal.
          D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                            __ , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAI




                                                                          By
                                                                                               DhPl:TY t.:NITED STATES MARSHAL
AO 245B (Re" 02/18) Judgment rn a Cmrunal Case
                     Sheet 3 - Supervised Release
                                                                                                     Judgment -Page    3      of   _ _ 7_ __

DEFENDANT:                TANA YA MARTIN
CASE NUMBER:              DP AE2: l 6CR000403-002
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

     5 YEARS. This term consists of 3 years on each of counts 1ssss,2ssss,3ssss,7ssss & 8ssss, and a term of 5 years on count 4ssss to
produce a total term of 5 years.




                                                    MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             0    The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    0 You must comply with the requirementc; of the Sex Offender Registration and .Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency m the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applzcable)
 7.    0    You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev 02/18)   Judgment in a Cnmmal Case
                      Sheet 3A - Supervised Release
                                                                                              Judgment- Page ___4_ __ of               7
DEr"'ENDANT:                TANA YA MARTIN
CASE NUMBER:                DPAE2: 16CR000403-002

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and brmg about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially·reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such ac; the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes m plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in cnminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       fir<>t getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: \l{}VW.Us@urts.goy.


Defendant's Signature                                                                                   Date
AO 245B (Rev 02/18)   Judgment ma Cnmmal (',ase
                      Sheet 3B - Supervised Release
                                                                                            Judgment- Page   _s_.   of       7
DEFENDANT:               TANA YA MARTIN
CASE NUMBER:             DP AE2: 16CR000403-002

                                    ADDITIONAL SUPERVISED RELEASE TERMS
           The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other
forms of testing to ensure compliance. It is further ordered that the defendant shall submit to drug treatment as approved by
the Court after receiving a recommendation by the U.S. Probation Office. The defendant shall abide by the rules of any
program and shall remain in treatment until satisfactorily discharged with the approval of the Court.

             The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without
the approval of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or
restitution obligation. The defendant shall not encumber or liquidate interest in any assets unless it is direct service of the
fine or restitution obligation or otherwise has the express approval of the Court.

            The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include
yearly income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation
officer in the investigation of his financial dealings and shall provide truthful monthly statements of his income, if so
requested.
AO 24SB (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 · Cnmmal Monetary Penalties
                                                                                                           Judgment - Page · -
                                                                                                                             6
                                                                                                                               -      of        7
 DEFENDANT:                     TA"lAYA MARTIN
 CASE NUMBER:                   DPAE2: 16CR000403-002
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the <>chedule of payments on Sheet 6.

                      Assessment                JVTA Assessment*                     Fine                         Restitution
 TOTALS          $ 600.00                    $ 0.00                                $ 0.00                       $ 16,853.62


 D     The determination of restitution is deferred              _ _. An Amended Judgment m a Criminal Case (AO 245CJ will be entered
 until after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

 Name of Payee                              Total Loss**                            Restitution Ordered                       Priority or Percentage
 Payments should be made
 payable to Oerk, U.S
 District Court

 TD Bank                                               $1,469.00                                  $1,469.00
 Attn: John Wood
 Fraud Inve<>tigator
 9000 Atrium Way
 Mt. Laurel, !'lJ 08054

 T-Mobile                                             $15,384.62                                 $15,384.62
 4 Sylvan Way
 Parsippany, NJ 07054




 TOTALS                             $                                          $

 X     Restitution amount ordered pursuant to plea agreement $ 16,853.62
                                                              --------

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 X     The court determined that the defendant does not have the ability to pay interest and         lt   is ordered that:

       X     the interest requirement is waived for          D       fin   X   restitution.

       D     the interest requirement for       D     fine       D    restitution is modified a<> follows:

  * Justice for Victims ofTraffickmg Act of 2015, Pub. L No. 114-22.
  ** Fmdings for the total amount of losses are reqmred under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
..
     AO 2458 (Rev. 02/18)     Judgment ma Cnmmal Case
                              Sheet 6 - Schedule of Pavments
                                                                                                                  Judgment - Page _ _7___ of                7
      DEFENDANT:                   TANAYAMARTIN
      CASE NUMBER:                 DPAE2: 16CR000403-002


                                                                   SCHEDULE OF PAYMENTS

      Having assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

      A    x        Lump sum payment of$ _ 17,453.62 _ _ due immediately, balance due

                    D     not later than
                                                               -
                                                                            , or
                    x     in accordance with   0    c D            D,   D   E, or    X Fbelow; or

      B    D        Payment to begin immediately (may be combined with              oc.       OD.or        0   F below); or

      C    0        Payment in equal      ______ (e.g, weekly, monthly, quarterly) installments of $                        over a period of
                                 (e.g., months or years), to commence ______ (e.g., 30 or 60 days) after the date of this judgment; or

      D    0 Payment in equal _______                      (e.g., weekly, monthly, quarterly) mstallments of $                           over a period of
                _       __ _ _   (e.g., months or years), to commence                        (e.g, 30 or 60 days) after release from imprisonment to a
                    term of supervision; or

      E    0 Payment during the term of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
                    imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

      F     X       Special instructions regarding the payment of criminal monetary penalties:
                    The fine and restitution are due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
                    Fmancial Responsibility Program and provide payments of $25.00 per quarter towards restitution. In the event the entire
                    restitution is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
                    installments of $100.00, to commence 30 days after release from confinement. The defendant shall notify the U.S. Attorney for
                    this district within 30 days of any change of mailing address or residence that occurs while any portion of the restitution remains
                    unpaid.

      Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
      during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
      Inmate Financial Responsibility Program, are made to the clerk of the court.

      The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


      X     Joint and Several

            Defendant and Co·-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
            and corresponding payee, if appropriate.
            Shamir Kane, 16-403-01, $15,384.62, T-Mobile.
            Robert Christopher Gilmore, 16-403-03, $15,384.62, T-Mobile



      0     The defendant shall pay the cost of prosecution.

      0     The defendant shall pay the following court cost(s):

      0     The defendant shall forfeit the defendant's interest in the following property to the lJmted States:



      Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
      interest, (6) community restitution, (7) JVfA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
